t c memo united_states tax_court robert alan lyons petitioner v commissioner of internal revenue respondent docket no 19739-11l filed date robert alan lyons pro_se brock e whalen and daniel n price for respondent memorandum opinion guy special_trial_judge this collection review case is before the court on respondent’s motion for summary_judgment filed pursuant to rule unless otherwise indicated all section references are to the internal_revenue_code as amended and in effect at all relevant times and all rule continued petitioner filed a response in opposition to respondent’s motion we conclude that there is no genuine dispute of a material fact in this case and respondent is entitled to judgment as a matter of law sustaining the determination of the internal_revenue_service office of appeals appeals_office to proceed with a proposed levy to collect petitioner’s unpaid federal_income_tax liabilities for and years in issue background the record establishes and or the parties do not dispute the following petitioner has failed to file federal_income_tax returns for the taxable years to on date respondent prepared substitutes for returns for the years in issue see sec_6020 on date respondent mailed to petitioner by certified mail separate notices of deficiency determining deficiencies in and additions to his federal_income_tax for the years in issue as follows continued references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar the notices of deficiency were addressed to petitioner at the same address that he listed as his current address in the petition that he filed to institute this proceeding additions to tax sec sec year deficiency a a sec dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number petitioner did not file a petition for redetermination with the court pursuant to sec_6213 on date respondent entered assessments against petitioner for the deficiencies and additions to tax determined in the notices of deficiency described above along with statutory interest and issued to petitioner notices and demand for payment for the years in issue petitioner failed to make any payments on date respondent issued to petitioner a final notice_of_intent_to_levy and notice of your right to a hearing for the years in issue petitioner thereafter submitted to respondent a timely form request for a collection_due_process or equivalent_hearing stating the taxpayer wishes to resolve all balances due through an installment_agreement but must first determine the accurate balance due as those presently assessed represent ‘substitute for return’ assessments subsequently the case was assigned to a settlement officer so in the appeals_office the case was soon reassigned to a different so after petitioner complained that the so first assigned to the case had failed to mail official correspondence to him timely during the course of the administrative proceedings the second so and the appeals team manager atm requested that petitioner submit a completed form 433-a collection information statement for wage earners and self-employed individuals and his delinquent tax returns for several years including the years in issue the so sent wage and income transcripts to petitioner to assist him in preparing his delinquent tax returns for to during a telephone conference on date petitioner informed the so that he was suffering from various medical conditions and that he did not have the financial resources or the energy to prepare his delinquent tax returns although petitioner remained in contact with the so he did not submit a form 433-a or other financial statement his delinquent tax returns or documentation that would aid in determining his correct_tax liability for the years in issue on date after consulting with her atm the so issued to petitioner a notice_of_determination concerning collection action s under sec_6320 and or sustaining the proposed levy action for the years in issue the record shows that the so conducted a thorough review of transcripts of petitioner’s account and verified that requirements of applicable law and administrative procedure had been met by confirming the timeliness of assessment of the amounts in dispute and that appropriate collection notices had been sent to petitioner the so balanced the need for efficient collection_of_taxes with the legitimate concern of petitioner that any collection be no more intrusive than necessary by finding that no alternative collection action would be available or proper at that time given petitioner’s failure to submit financial information relevant to such an alternative or to achieve current compliance with filing and payment obligations on date petitioner filed a timely petition commencing this case the petition states in relevant part the irs did not have any information regarding my business_expenses home_office_deductions and the cost_basis of my stock sales for all tax years after respondent filed an answer to the petition the parties filed a joint motion to remand the case to the appeals_office for further consideration of whether petitioner might qualify for an installment_agreement the court granted the parties’ motion and ordered them to cooperatively arrange a further administrative hearing no later than date and file status reports with the court no later than date the administrative record includes various transcripts of account including forms certificate of assessments payments and other specified matters for the years in issue petitioner resided in texas at the time the petition was filed on date respondent filed a status report and attached thereto a supplemental notice_of_determination in which the appeals_office determined that it was appropriate to proceed with the proposed levy action respondent’s status report states that while the case was on remand petitioner failed to submit to the appeals_office a current form 433-a or produce his delinquent income_tax returns petitioner did not file a status report the case was set for trial in san antonio texas on date although there was no appearance by or on behalf of petitioner when his case was called from the trial calendar the court later learned that petitioner was unable to appear because of a medical emergency under the circumstances the court continued the case and directed the parties to file status reports on date respondent filed the motion for summary_judgment presently before the court respondent’s motion is supported by declarations executed by so sean p franklin and respondent’s counsel brock e whalen along with exhibits drawn from the administrative record on date petitioner filed a response in opposition to respondent’s motion petitioner so franklin was assigned to petitioner’s case after the court remanded the case to the appeals_office for further consideration attached exhibits to his response with the aim of challenging the amounts of his tax_liabilities for the years in issue discussion summary_judgment serves to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 either party may move for summary_judgment upon all or any part of the legal issues in controversy rule a we may grant summary_judgment only if there are no genuine disputes or issues of material fact rule b 85_tc_527 respondent as the moving party bears the burden of proving that no genuine dispute or issue exists as to any material fact and that he is entitled to judgment as a matter of law 115_tc_554 100_tc_32 in deciding whether to grant summary_judgment the factual materials and the inferences drawn from them must be considered in the light most favorable to the nonmoving party fpl grp inc subs v commissioner t c pincite bond v commissioner t c pincite when a motion for summary_judgment is made and properly supported the party opposing the motion ‘may not rest upon the mere allegations or denials of his pleading but must set forth specific facts showing there is a genuine issue for trial ’ 477_us_242 quoting fed r civ p e see rule d 91_tc_322 i sec_6330 sec_6331 authorizes the secretary to levy upon property and property rights of a taxpayer liable for taxes who fails to pay those taxes within days after a notice_and_demand for payment is made sec_6331 provides that the levy authorized in sec_6331 may be made with respect to unpaid tax only if the secretary has given written notice to the taxpayer days before the levy sec_6330 requires that the written notice include the amount of the unpaid tax and the taxpayer’s right to an administrative hearing if an administrative hearing is requested the hearing is to be conducted by the appeals_office sec_6330 in rendering an administrative determination in a collection review proceeding the appeals_office must verify that the requirements of any applicable law and administrative procedure have been met in processing the taxpayer’s case sec_6330 a the appeals_office also must consider any issues raised by the taxpayer relating to the collection action including offers of collection alternatives such as an installment_agreement appropriate spousal defenses and challenges to the appropriateness of the collection action sec_6330 b a taxpayer may challenge the existence or amount of his or her underlying tax_liability only if the taxpayer did not receive a notice_of_deficiency or did not otherwise have an earlier opportunity to dispute such tax_liability sec_6330 finally the appeals_office must consider whether the collection action balances the need for efficient collection against the taxpayer’s concern that collection be no more intrusive than necessary sec_6330 this court has jurisdiction under sec_6330 to review the commissioner’s administrative determinations sec_6330 see 122_tc_287 where the underlying tax_liability is properly at issue we review the determination de novo 114_tc_176 where the underlying tax_liability is not at issue we review the determination for abuse_of_discretion id pincite ii petitioner’s underlying tax_liabilities the record shows that although respondent mailed notices of deficiency to petitioner for the years in issue petitioner failed to file a petition for redetermination with the court see sec_6213 petitioner has not alleged at any stage of these proceedings that he did not receive the notices of deficiency and under the circumstances we assume that he did receive them it follows that petitioner is barred from challenging the existence or amounts of his underlying tax_liabilities for the years in issue sec_6330 see 114_tc_604 iii collection alternatives petitioner’s request for an administrative hearing included a statement that he intended to propose an installment_agreement sec_6159 authorizes the commissioner to enter into written agreements allowing taxpayers to pay a tax_liability in installment payments if he deems that the agreement will facilitate full or partial collection of such liability the decision to accept or reject installment agreements lies within the discretion of the commissioner see 140_tc_173 citing kuretski v commissioner tcmemo_2012_262 at and sec_301_6159-1 and c i proced admin regs as a prerequisite for consideration or approval of an installment_agreement it is generally incumbent upon the taxpayer to provide requested financial information to permit an informed evaluation of his or her ability to pay see eg sec_6159 sec_7122 454_f3d_688 7th cir we note that the petition filed to initiate this case contains nothing more than a vague challenge to the amounts of petitioner’s underlying liabilities for the years in issue although we might otherwise conclude that petitioner has conceded the issue we nevertheless will discuss his request for an installment_agreement for the sake of completeness 414_f3d_144 1st cir 125_tc_301 aff’d 469_f3d_27 1st cir similarly internal_revenue_service irs guidelines with respect to collection alternatives direct that the taxpayer must be in compliance with filing and estimated payment obligations see 129_tc_107 moreover it is not an abuse_of_discretion for the appeals_office to decline to consider an installment_agreement where no specific collection alternative proposal is ever placed before the reviewing officer see 138_tc_228 124_tc_69 stated otherwise it is the obligation of the taxpayer not the reviewing officer to start negotiations regarding a collection alternative by making a specific proposal the record reflects that after the case was remanded to the appeals_office for further consideration petitioner failed to submit the financial information necessary to evaluate his ability to pay his tax_liabilities by way of installment payments he likewise failed to submit his delinquent tax returns for taxable years ending after the years in issue the record amply demonstrates that the appeals_office provided clear instructions and multiple opportunities for petitioner to remedy the situation so as to satisfy the conditions and open the door for consideration of collection alternatives generally see eg murphy v commissioner t c pincite an appeals officer does not abuse her discretion when she fails to take into account information that she requested and that was not provided in a reasonable_time dinino v commissioner tcmemo_2009_284 noting consistency of appeals officer’s approach with irs guidelines stating that for purposes of good case management no more than days should be allowed for submission of financial information gazi v commissioner tcmemo_2007_342 there is no requirement that the commissioner wait a certain amount of time before making a determination as to a proposed levy see also sec_301_6330-1 q a-e9 proced admin regs in sum precedent establishes that it is not an abuse_of_discretion for the appeals_office to reject collection alternatives and sustain proposed collection action on the basis of the failure of taxpayers to submit requested financial information or to achieve current compliance with filing obligations see eg giamelli v commissioner t c pincite taylor v commissioner tcmemo_2009_27 roman v commissioner tcmemo_2004_20 iv conclusion the record shows that so franklin conducted a thorough review of transcripts of petitioner’s account and verified that requirements of applicable law and administrative procedure had been met by confirming the timeliness of assessment of the amounts in dispute and verifying that appropriate collection notices had been sent to petitioner petitioner did not raise a spousal defense or present a valid challenge to the appropriateness of respondent’s intended collection action these issues are now deemed conceded see rule b the so also balanced the need for efficient collection_of_taxes with the legitimate concern of petitioner that any collection be no more intrusive than necessary by finding that no alternative collection action would be available or proper at that time given petitioner’s failure to submit financial information relevant to such an alternative or to achieve compliance with his filing and payment obligations under the circumstances we conclude the appeals_office did not abuse its discretion and respondent is entitled to judgment as a matter of law sustaining the supplemental notice_of_determination issued date it is well settled that the appeals_office may rely on forms and similar transcripts of account to satisfy the verification requirements of sec_6330 118_tc_365 ndollar_figure aff’d 329_f3d_1224 11th cir 118_tc_162 117_tc_183 the forms attached as exhibits to respondent’s motion and accompanying declarations along with the so’s statements in the notice_of_determination show that required assessment and collection procedures were followed to reflect the foregoing an appropriate order and decision will be entered
